At Columbia, November, 1806,
all the judges present.
Waties, J.,
delivered the opinion of himself, Bay, and Tkezevakt, Justices, that the jurisdiction of justices of the peace extends to twenty dollars, and not beyond, and consequently, that the motion should be granted. Gkimke, J., adhered to his opinion in the case of White v. Kendrick, (vide vol. 1, 469.) Wilds, J., was of opinion the jurisdiction of a justice of peace ought to be restrained to 20s., old currency, or £3 sterling; — the right of trial by jury being secured by the constitution in all cases above that value, in that part of the State where County Courts were not established.